Title: To James Madison from John Graham, 28 November 1806
From: Graham, John
To: Madison, James



Sir
Chillicothe 28th Novr 1806

I hope you recieved the Letter I did myself the Honor to write you from Marietta on the 22d. Inst. as it contained a statement of some facts which I consider  of  At this Place they seem to know nothing of the Plans of Colo Burr and I am rather induced to think that he has not yet  for him here.  If he has they have made very little progress for all is quiet.  The Reports indeed from Kentucky within the last two or three days are very much the Subject of Conversation and for all I can judge from what I hear, the steps taken by the District Attorney there have had an effect very different from what he ed, as the Suspicion which began very generally to prevail about agst. the Colo, has been in a great measure done away by the circumstance of his coming voluntarily into Court, and asking for  without being able to obtain one even after the Atty had for a warrant to arrest him.  Having got clear of this suspicion the Colo may now move with more freedom, but I take it  yet find the same real difficulties to encounter for the generality of the People are decidedly adverse to any Plan which would disturb the Peace or break in upon the Unity of the Nation.
Soon after my arrival here I waited upon Governor Tiffin.  From his Conversation I found that  very little information as to the proceedings of Colo. Burr or his Partizans.  I therefore thought it proper to communicate to him what I had recieved.  It seem’d to have made and impression on him, for he tells me he will now take ever step in his Power as well to gain further information, as to check any movements which may wear a threatning aspect.  He will in his Speech to the Legislature, (to be delivered on Monday next) touch on the Subject of the Union and thus give to them a fair opportunity of avowing their Sentiments.  I regret that the Governor of Kentucky did not do so, for I think it of great importance that Publicity should be given at this Moment to the Opinions of those in whom the People have confidence, as it will tend to prevent the weak and the wavering from being led astray.
I have just seen some Gentlemen from Cincinnati who say that it was reported there that two Boats had passed that Place loaded with Arms for Colo. Burr.  I heard something of one of these Boats at the Mouth of the Little Kenhawa; but then gave very little credit to what I heared, and I yet doubt the Fact.  Least my Letter from Marietta should have miscarried I take the Liberty of subjoining the following extract  With Sentiments of the Highest Respect I have the Honor to be, Sir. Your Mo: Obt Sert.

John Graham

